Citation Nr: 0304581	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to October 
1967, and from February 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the RO determined that new and material 
evidence had been presented to reopen the veteran's claim of 
service connection for PTSD, and denied the underlying claim 
on the merits.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

As an additional matter, the Board notes that the record 
indicates the veteran may be entitled to service connection 
for an acquired psychiatric disorder other than PTSD.  Since 
it does not appear this issue was adjudicated below, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the equitable 
disposition of the instant case has been completed.

2.  An August 2000 VA audiological evaluation revealed Level 
I hearing for both ears, while a subsequent evaluation 
conducted in October 2001 revealed Level I hearing for the 
left ear and Level II hearing for the right ear.

3.  Service connection was previously denied for PTSD by a 
March 1996 Board decision.  Nothing on file indicates the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

4.  The evidence submitted to reopen the veteran's claim of 
service connection for PTSD either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, 
Diagnostic Code 6100 (2002).

2.  The March 1996 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (1995 & 2002).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents such as the November 2000 rating decision, 
correspondence dated in July 2001, the June 2002 Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOCs) promulgated in August and November 2002.  These 
documents essentially informed the veteran of the applicable 
criteria for a higher disability rating for his hearing loss, 
the standard for establishing service connection for PTSD, 
the RO's efforts to obtain pertinent evidence identified by 
the veteran, and the basis for the denial of his claims.  In 
addition, the July 2001 correspondence and the June 2002 SOC 
specifically addressed the applicability of the VCAA to these 
claims.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the record reflects the RO 
accorded the veteran examinations in relation to both claims.  
Further, it does not appear that the veteran has identified 
any pertinent evidence with respect to either claim that has 
not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


I.  Hearing Loss

Background.  Service connection was established for bilateral 
hearing loss by a December 1997 Board decision.  The RO 
subsequently assigned a noncompensable (zero percent) rating 
for this disability by a January 1998 rating decision, 
effective March 6, 1993.

A July 1999 VA medical examination diagnosed the veteran with 
bilateral service-related noise-induced hearing loss, in need 
of bilateral hearing aids; mild to moderate bilateral 
tinnitus; and 80 percent nasal airway obstruction due to 
service-related nasal and septal injuries.  However, no audio 
evaluation was conducted in conjunction with this 
examination.

The veteran initiated his increased rating claim in May 2000, 
and subsequently underwent a VA audio examination in August 
2000.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
55
65
65
53
LEFT
20
30
55
65
70
55

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear. 

At a new VA audio examination conducted in October 2001, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
30
55
60
70
54
LEFT
20
3
55
60
70
47

Speech recognition scores were 88 percent for the right ear, 
and 92 percent for the left ear. 


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.
Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for bilateral hearing 
loss.

Initially, the Board notes that neither the August 2000 or 
the October 2001 VA audiological evaluations show that the 
four specified frequencies are all 55 decibels or more.  
Further, neither of these audiological evaluations shows that 
the average puretone threshold is at least 30 decibels at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  Thus, the 
provisions of 38 C.F.R. § 4.86 are not applicable in the 
instant case.   

As noted above, the August 2000 VA audiological evaluation 
showed average decibel loss was 53 for the right ear, and 55 
for the left.  Speech recognition scores, under the Maryland 
CNC test, were 100 percent for the right ear, and 96 percent 
for the left.  These results reflect Level I hearing for both 
ears under Table VI.  This in turn corresponds to the 
noncompensable rating currently in effect under Table VII.  

Turning to the October 2001 VA audiological evaluation, the 
veteran had average decibel loss of 54 for the right ear, and 
47 for the left.  Speech recognition scores, under the 
Maryland CNC test, were 88 percent for the right ear, and 92 
percent for the left.  While these results continue to 
reflect Level I hearing for the left ear under Table VI, they 
show Level II hearing for the right ear.  Nevertheless, these 
results continue to correspond to the current noncompensable 
rating under Table VII.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his bilateral hearing loss.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

I.  PTSD

Background.  Service connection was previously denied for 
PTSD by a March 1996 Board decision.  Nothing on file 
indicates the veteran appealed this decision to the Court.  

The evidence on file at the time of the March 1996 Board 
decision includes the veteran's service medical records, 
service personnel records, post-service medical records dated 
in 1993, a lay statement from the veteran's father, 
statements from the veteran, and a June 1994 personal hearing 
transcript.

The veteran service medical records are negative for any 
indication of psychiatric problems while on active duty.  In 
fact, his psychiatric condition was clinically evaluated as 
normal on service examinations conducted in November 1965, 
September 1966, June 1967, and October 1967.  

The veteran's service personnel records, to include his DD 
Form 214, reflects that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Armed Forces 
Expeditionary Medal, and the Republic of Vietnam Medal.  His 
DD Form 214 also shows that he had approximately 1 year and 8 
months of foreign and/or sea service.

In various statements, and at his June 1994 personal hearing, 
the veteran essentially contended that he developed PTSD due 
to stateside warehouse duty where the dead from Vietnam were 
shipped stateside, serving as a Honor Guard and Color Guard 
at times in funerals, and the images he saw as a result of 
developing aerial photographs from Vietnam.  He also 
indicated he experienced a lot of conflict between 
Southerners and people from California during training which 
resulted in a series of altercations, including physical 
fights.

A May 1993 VA Social and Industrial Survey noted, in part, 
that although the veteran reported stressful periods, such as 
his duty in the mortuary unit, his increasing bitter feelings 
about the conduct of the war, particularly the extent of 
enemy damage, led him to feel that he was as guilty of 
immoral acts as soldiers who had actually been in contact 
with the enemy.  Further, it was stated that these feelings 
seemingly remained under control following his discharge, 
only to become exacerbated when he was hit by a tax 
delinquency suit by the government, lost his job, and allowed 
escalating abuse of alcohol to propel into a 2 1/2 year period 
of antisocial behavior.  Since then he had been able to 
demonstrate stability when he experienced supportive 
relationships, dysfunction when the support system collapsed.  
Nerveless, the clinician who conducted this evaluation 
concluded that the veteran did not report any experiences 
that could be considered combat and the basis for combat-
related PTSD.  Rather, substance abuse, immaturity, and 
unresolved emotions, such as guilt, seemed to underlie the 
veteran's checkered post-service adjustment.  

The veteran subsequently underwent a VA PTSD examination in 
June 1993, at which the examiner noted that the claims file 
had been reviewed.  Diagnoses following examination of the 
veteran were major depression, without psychotic features; 
history of alcohol abuse in remission; and personality 
disorder, not otherwise specified.  Further, the examiner 
stated that in order to make a diagnosis of PTSD, one would 
have to have had an overwhelming stressor, which did not 
appear to be what the veteran had while in Vietnam.  However, 
it did appear that his life turned around substantially 
because of the disparity in his behavior before and after the 
military.  The examiner opined that it was likely that the 
veteran's primary diagnosis was personality disorder with 
chronic, maladaptive behaviors, some antisocial traits with 
multiple physical fights, alcohol abuse, difficulty in social 
and occupational areas.  Nevertheless, the examiner stated 
that it was difficult to discount the fact the veteran had 
such a dramatic change in his lifestyle and performance after 
the military, and opined that this might be due, in part, to 
alcohol abuse.  The examiner also stated that one could say 
the veteran had multiple symptoms of PTSD, but that without a 
more dramatic stressor it was difficult to give that 
diagnosis.  

Also of record was a lay statement from the veteran's father, 
dated in 1993, which reported, in essence, that the veteran 
changed from the time he entered the military.  The veteran's 
father reported that prior to service, the veteran was very 
motivated intellectually and athletically, was in the top ten 
in most endeavors, was hardworking, and had a great sense of 
humor.  However, when he returned from his military service, 
his goals had changed drastically, he was very cynical and 
angry about the outcome of the war, and disturbed about what 
it was all about.  

The March 1996 Board decision denied service connection for 
PTSD, finding that no competent medical evidence had been 
submitted to establish that the veteran actually had PTSD.

The evidence submitted as part of the application to reopen 
includes the veteran's own statements, as well as post-
service medical evidence which covers a period from 1990 to 
2002.  Among other things, these records show that the 
veteran has received counseling and psychiatric evaluation on 
various occasions for problems such as anger.  This includes 
counseling he received at the Vets Center.  However, a review 
of these records does not appear to show a competent medical 
diagnosis of PTSD.

A June 1993 VA hospitalization report noted that the veteran 
had severe psychosocial stressors, including a restraining 
order due to behavior that was secondary to a relapse of 
alcohol use 4 days prior to admission, and after 7 years of 
sobriety.  It was also noted that he was in the mens' anger 
control group at the Vets Center, and that he denied previous 
psychiatric hospitalizations.  Diagnoses were alcohol 
dependence and adjustment disorder with mixed emotional 
features.

Various VA outpatient treatment records from 2001 show 
diagnoses of adjustment disorder and rule-out bipolar 
disorder.  Records from March 2001 reflect that he reported 
problems keeping his temper under control and requesting 
mental health treatment.  It was noted that he received 
counseling at the Vets Center, which advised him to seek 
additional treatment through the VA Medical Center (VAMC).  
It was noted that he descried multiple stressors, the most 
severe problems being financial and marital, having large 
debts and unable to make the next house payment.  

Subsequent records from April 2001 note that the veteran was 
self-referred to ECU psychiatry in March for keeping his 
temper under control.  He reported that he always had anger 
problems, but that his mood and perspective had deteriorated 
over the past 2 months.  Further, his military service was 
noted, as well as the fact that he believed he had increased 
mental health problems since his time in the service.  Later 
that month, it was noted that an interdisciplinary team 
meeting consisting of medicine, nursing, and social work 
suggested consideration of a personality disorder from the 
veteran's history.  

The veteran underwent a VA psychiatric examination in October 
2001 in conjunction with this case.  At this examination, the 
examiner indicated the claims file had been reviewed, to 
include the June 1993 VA PTSD examination, and summarized the 
contents thereof.  Following examination of the veteran, the 
examiner diagnosed major depressive disorder, episodic, mild; 
and personality disorder, not otherwise specified.

In a November 2001 lay statement, CLB stated that she had 
known him for over 26 years, that she agreed with the 
statement he had made in regard to his case, that she knew he 
was slightly disturbed about Vietnam, that he became very 
angry and upset a couple of weeks after the war ended, and 
described 2 suicide attempts he had made.

Records from the Vets Center dated in October 2002 noted, in 
part, that the veteran had completed the PTSD Profile which 
indicated severe PTSD symptoms.

In various statements, the veteran reiterated his contention 
that he had PTSD due to in-service stressors such as his 
duties involving dead bodies from Vietnam, and the images he 
saw developing aerial photography from Vietnam.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32,807-32,808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

It is noted that regulations adopted by VA implementing the 
VCAA includes changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. 5103A(g) (West 2002) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.


Analysis.  As mentioned above, the veteran's claim of PTSD 
was previously denied in March 1996 because although there 
was medical evidence indicating the presence of PTSD 
symptoms, there was no competent medical diagnosis of PTSD.  
Further, it is noted that there was no medical opinion 
relating an acquired psychiatric disorder other than PTSD to 
service, nor was there evidence supporting his account of his 
purported in-service stressors.

In the instant case, the Board finds that the veteran's 
statements, the lay statement from CLB, and the additional 
post-service medical records are "new" to the extent they 
were not previously of record.  However, for the reasons 
stated below, the Board finds that the additional evidence is 
cumulative and redundant of that on file at the time of the 
March 1996 Board decision.

The additional medical evidence reflects that the veteran 
continues to have problems with anger, and that he has been 
diagnosed with an acquired psychiatric disorder, to include 
adjustment disorder, depression, and rule-out bipolar 
disorder.  Further, there is medical evidence that he has a 
personality disorder.  However, such evidence was on file at 
the time of the prior denial in March 1996.  There is still 
no competent medical evidence which explicitly diagnoses the 
veteran with PTSD.  Granted, the October 2002 Vet Center 
record notes that his PTSD profile indicated severe PTSD 
symptoms.  However, the record remains devoid of evidence of 
a psychiatric examination that shows that the veteran meets 
the diagnostic criteria for PTSD.  An October 2001 VA 
examination, which included a thorough history and mental 
status examination, failed to result in such a diagnosis.  
Moreover, both the May 1993 VA Social and Industrial Survey 
and the June 1993 VA psychiatric examination, which were 
previously of record, also found that he had symptoms 
consistent with PTSD, but that he did not satisfy the 
criteria necessary for such a diagnosis.  

The statement from CLB essentially reports that the veteran 
had problems with anger after his discharge from service, to 
include antipathy towards military involvement in Vietnam.  
However, this is similar to the statements that were 
previously of record, such as the statement from the 
veteran's father.  Although this statement notes suicide 
attempts by the veteran, this does not address the lack of a 
competent medical diagnosis of PTSD which was the basis for 
the prior denial.  Thus, the Board finds that this evidence 
is cumulative and redundant.

Regarding the veteran's own statements, the Board notes that 
he essentially reiterates the contentions he made at the time 
of the prior denial in March 1996, to include his account of 
his purported in-service stressors.  As such, nothing in his 
statements appears to provide a "more complete picture" of 
the circumstances surrounding the origin of his disability.  
See Hodge at 1363.  Consequently, the Board finds that this 
evidence is cumulative and redundant of that previously of 
record.

There being no other evidence submitted as part of the 
application to reopen, the Board finds that this additional 
evidence either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has not been presented 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as the veteran 
has not submitted new and material evidence in support of his 
request to reopen, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Jackson, supra.

As an additional matter, the Board notes that there is still 
no competent medical opinion relating the veteran's current 
psychiatric problems to active service, nor is there evidence 
which substantiates his account of his purported in-service 
stressors.  It is noted that he does not contend that he 
engaged in combat with the enemy during service.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) would not be applicable 
in the instant case.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

